 



Exhibit 10.3
PROMISSORY NOTE II

      $8,125,000.00   Nashville, Tennessee
August 7, 2006

     FOR VALUE RECEIVED, the undersigned DIVERSICARE AFTON OAKS, LLC, a Delaware
limited liability company (the “Afton Oaks Borrower”), DIVERSICARE ASSISTED
LIVING SERVICES NC I, LLC, a Delaware limited liability company (the “NC I
Borrower”), DIVERSICARE ASSISTED LIVING SERVICES NC II, LLC, a Delaware limited
liability company (the “NC II Borrower”), DIVERSICARE BRIARCLIFF, LLC, a
Delaware limited liability company (the “Briarcliff Borrower”), DIVERSICARE
CHISOLM, LLC, a Delaware limited liability company (the “Chisolm Borrower”),
DIVERSICARE HARTFORD, LLC, a Delaware limited liability company (the “Hartford
Borrower”), DIVERSICARE HILLCREST, LLC, a Delaware limited liability company
(the “Hillcrest Borrower”), DIVERSICARE LAMPASAS, LLC, a Delaware limited
liability company (the “Lampasas Borrower”), DIVERSICARE PINEDALE, LLC, a
Delaware limited liability company (the “Newport Borrower”), DIVERSICARE WINDSOR
HOUSE, LLC, a Delaware limited liability company (the “Windsor Borrower”), and
DIVERSICARE YORKTOWN, LLC, a Delaware limited liability company (the “Yorktown
Borrower”), having an address at c/o Advocat Inc., 1621 Galleria Blvd,
Brentwood, TN 37027 (the Afton Oaks Borrower, the NC I Borrower, the NC II
Borrower, the Briarcliff Borrower, the Chisolm Borrower, the Hartford Borrower,
the Hillcrest Borrower, the Lampasas Borrower, the Newport Borrower, the Windsor
Borrower and the Yorktown Borrower, collectively, the “Borrowers” and
individually, a “Borrower”), hereby promises to pay to the order of CAPMARK
FINANCE INC., a California corporation, formerly known as GMAC Commercial
Mortgage Corporation, having an address at 200 Witmer Road, Horsham,
Pennsylvania 19044-0809, together with its successors and assigns or, if this
Note has then been endorsed “to bearer,” to the bearer of this Note
(collectively the “Lender”), at Lender’s said address or at such other place or
to such other person as may be designated in writing to Borrower by Lender, the
principal sum of Eight Million One Hundred Twenty-Five Thousand and No/100
Dollars ($8,125,000.00) (the “Loan”), together with interest on the unpaid
balance thereof at the rate hereinafter set forth.
     ON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth:
     Section 1. Interest Rate.
     1.1 Initial Note Rate. Interest shall accrue on the outstanding principal
balance of the Loan from and after the date hereof (“Closing Date”) at the rate
of eleven and sixty-six /one hundredths percent (11.66%) per annum (“Initial
Note Rate”). If the Loan is funded on a date other than the fifteenth (15th) day
of a calendar month, Borrowers shall pay to Lender at the time of funding of the
Loan an interest payment calculated by multiplying (i) (x) if the Closing Date
is prior to the fifteenth (15th) day of a calendar month, the number of days
from and including the Closing Date to (but excluding) the fifteenth (15th) day
of the current month or (y) if the Closing Date is after the fifteenth (15th)
day of the month, the number of days from and including the Closing Date

 



--------------------------------------------------------------------------------



 



to (but excluding) the fifteenth (15th) day of the next calendar monthly by (ii)
the Initial Note Rate calculated based on a 360 day year and paid for the actual
number of days elapsed for any whole or partial month in which interest is being
calculated.
     1.2 Calculation Basis; Interest Accrual Period. Interest on the outstanding
principal balance of the Loan shall be calculated utilizing a 360 day year and
paid for the actual number of days elapsed for any whole or partial month in
which interest is being calculated. Except as otherwise set forth in the
Section 1.1 above, interest shall accrue, with respect to any Payment Date, from
the period beginning on the fifteenth (15th) day of the month prior to such
Payment Date, through and including the fourteenth (14th) day of the month of
such Payment Date (each an “Interest Accrual Period”). By way of example, for a
Payment Date of February 9, the Interest Accrual Period would run from
January 15 through and including February 14.
     1.3 Default Interest Rate. If Borrowers fail to make any payment of
principal, interest or fees on the date on which such payment becomes due and
payable whether at maturity or by acceleration, or if an Event of Default
exists, the Note Rate then payable on the Loan shall immediately increase to the
lesser of (a) the then applicable Note Rate plus five hundred (500) basis points
or (b) the maximum rate permitted by applicable law (the “Default Rate”) and
shall continue to accrue at the Default Rate until full payment is received or
such Event of Default is waived in writing by Lender. Interest at the Default
Rate shall also accrue on any judgment obtained by Lender in connection with
collection of the Loan or enforcement of any obligations due under the Loan
Documents until such judgment is paid in full.
     1.4 Note Rate and Note Rate Adjustment Dates. The “Note Rate” shall mean an
interest rate which is the average of London Interbank Offered Rates (“LIBOR”),
in U.S. dollar deposits, for a term of one month determined solely by Lender on
each Note Rate Adjustment Date (defined below) plus six and one-quarter of one
percent (6.25%) (“Margin”). On each Note Rate Adjustment Date, Lender will
obtain the close-of-business LIBOR from “Page 3750” on the Telerate Service (or
such other page as may replace Page 3750 on that service) on the Note Rate
Adjustment Date. If Telerate Service ceases publication or ceases to publish
LIBOR, Lender shall select a comparable publication to determine the LIBOR and
provide notice thereof to Borrowers. LIBOR may or may not be the lowest rate
based upon the market for U.S. dollar deposits in the London Interbank
Eurodollar Market at which Lender prices loans on the date on which LIBOR is
determined by Lender as set forth above. Adjustments to the Note Rate in
connection with changes in LIBOR shall be made two (2) Business Days prior to
the beginning of any Interest Accrual Period (each “Note Rate Adjustment Date”)
except than the Initial Note Rate shall be determined two (2) Business Days
prior to the Closing Date.
     1.5 Adjustments due to Calculation Errors. This Note shall bear interest at
the Initial Note Rate and Note Rate as determined in accordance with the
provisions hereof; provided, however, that, if Lender at any time determines, in
the sole but reasonable exercise of its discretion that it has miscalculated the
amount of the monthly payment of principal and/or interest (whether because of a
miscalculation of the Initial Note Rate, the Note Rate or otherwise), Lender
shall give notice to Borrowers of the corrected amount of such monthly payment
(and the corrected amount of the Note Rate, if applicable) and (a) if the
corrected amount of such monthly payment represents an increase thereof,
Borrowers shall, within ten (10) calendar days after the date of such notice,
pay to Lender any sums that Borrowers would have otherwise been obligated under
this Note to pay to

2



--------------------------------------------------------------------------------



 



Lender had the amount of such monthly payment not been miscalculated or (b) if
the corrected amount of such monthly payment represents a decrease thereof, and
Borrowers are not otherwise in breach or default under any of the terms and
provisions of the Note, the Loan Agreement of even date herewith by and between
Borrowers and Lender (the “Loan Agreement”) or any of the other Loan Documents,
Borrowers shall, within ten (10) calendar days thereafter be paid the sums that
Borrowers would not have otherwise been obligated to pay to Lender had the
amount of such monthly payment not been miscalculated.
     1.6 LIBOR Unascertainable. Lender’s obligation to maintain interest based
on LIBOR shall be suspended and the Note Rate shall be based on the Interest
Rate Index (plus Margin) upon Lender’s determination, in good faith, that
adequate and reasonable means do not exist for ascertaining LIBOR or that a
contingency has occurred which materially and adversely affects the London
Interbank Eurodollar Market at which Lender prices loans (which determination by
Lender shall be conclusive and binding on Borrowers in the absence of manifest
error). Computation of the Note Rate based on the Interest Rate Index shall
continue until Lender determines that the circumstances giving rise to Lender’s
substitution of the Interest Rate Index for LIBOR no longer exists and Lender
shall promptly notify Borrowers of such determination. For purposes hereof
“Interest Rate Index” shall mean the weekly average yield on United States
Treasury Securities adjusted to a constant maturity of one year, as made
available by the Federal Reserve Board forty-five (45) days prior to each Note
Rate Adjustment Date.
     1.7 Adjustment for Impositions on Loan Payments. All payments made by
Borrowers under this Note and the other Loan Documents (described in
Section 8.1.1 below) shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, and
all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed against Borrowers and/or the Loan by any
governmental authority (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions, withholdings and liabilities, collectively,
“Applicable Taxes”). If Borrowers shall be required by law to deduct any
Applicable Taxes from or in respect of any sum payable hereunder to Lender, the
following shall apply: (i) Borrowers shall make all such required deductions and
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (ii) the sum payable to Lender
shall be increased in an amount determined by Lender in its sole discretion, as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.7), Lender
receives an amount equal to the sum Lender would have received had no such
deductions been made. Payments made pursuant to this Section 1.7 shall be made
within ten (10) Business Days after Lender makes written demand therefore.
     1.8 Increased Costs of Maintaining Interest. Borrowers shall pay to Lender
all Funding Losses incurred from time to time by Lender upon demand. Lender
shall deliver to Borrower a statement for any such sums to which Lender is
entitled to receive pursuant to this Section 1.8, which statement shall be
binding and conclusive absent manifest error. Payment of Funding Losses
hereunder shall be in addition to any obligation to pay any other fee in
circumstances where such fee(s) would be due and owing under the Loan Documents.
For purposes hereof, “Funding Losses” shall mean the reduction of any amounts
received or receivable from Borrowers, in either case, due to the introduction
of, or any change in, law or applicable regulation or treaty (including the
administration or interpretation thereof), whether or not having the force of
law, or due to the

3



--------------------------------------------------------------------------------



 



compliance by Lender with any directive, whether or not having the force of law,
or request from any central bank or domestic or foreign governmental authority.
     1.9 Acceleration. Notwithstanding anything to the contrary contained
herein, if Borrowers are prohibited by law from paying any amount due to Lender
under Section 1.7 or Section 1.8 hereof, Lender may elect to declare the unpaid
principal balance of the Loan, together with all unpaid interest accrued thereon
and any other amounts due hereunder, due and payable within one hundred twenty
(120) days of Lender’s written notice to Borrowers and no Loan Fee (defined in
Section 5 below) shall be due in such event. Lender’s delay or failure in
accelerating the Loan upon the discovery or occurrence of an event under
Section 1.7 or Section 1.8 shall not be deemed a waiver or estoppel against the
exercise of such right.
     Section 2. Note Payments and Prepayment Rights.
     2.1 Payment Dates.
          (a) Monthly Payments: Commencing on the ninth (9th) of September, 2006
and continuing on the ninth (9th) day of each successive month thereafter,
provided that, if the ninth (9th) day of any month is not a Business Day, such
payment shall be due and payable on the immediately preceding Business Day (each
being a “Payment Date”), through and including the Payment Date immediately
prior to the Maturity Date, Borrowers shall pay (x) consecutive monthly payments
of (i) principal in an amount necessary to fully amortize the original Loan
principal balance of the Loan over a twenty-five (25) year amortization period
where each month is deemed to consist of thirty (30) days and (ii) interest at
the Note Rate (determined as of the immediately preceding Note Rate Adjustment
Date) based on principal outstanding during the Interest Accrual Period in which
the applicable Payment Date occurs and (y) any amounts due under the Loan
Documents.
          (b) Semi-Annual Payments: Twice annually, beginning March 9, 2007 and
on each September 9th and March 9th thereafter, the Borrowers shall make
payments to Lender in the amount of $1,015,625 each, which payments shall
include the monthly principal payments described in Section 2.1(a) above (the
“Semi-Annual Payment Requirements”) such that the Loan will amortize in full in
four (4) years. Additionally, Borrowers shall make the following payments to
Lender:
               (i) All payments received by Guarantor (hereinafter defined)
related to the DCMS Note Receivable (as defined in the Loan Agreement) and the
Workers’ Comp Retro Premiums (as defined in the Loan Agreement), shall be paid
over to Lender and applied to the Loan. Any amounts received by Lender pursuant
to the DCMS Note Receivable or the Workers’ Comp Retro Premiums shall be
credited against future Semi-Annual Payment Requirements; and
               (ii) Net proceeds received by NC I Borrower from the sale of a
61-bed licensed assisted living facility located in New Hanover County, North
Carolina, owned by the NC I Borrower (the “Carolina Beach Facility”), any
equipment related to the Carolina Beach Facility or the sale of the license for
the Carolina Beach Facility shall be paid over to Lender and applied to the
Loan. Any amounts received by Lender pursuant to the sale of the Carolina Beach
Facility, any equipment related to the Carolina Beach Facility or the sale of
the license for the Carolina Beach Facility shall be credited against future
Semi-Annual Payment Requirements.

4



--------------------------------------------------------------------------------



 



     2.2 Prepayments. In addition to the Semi-Annual Payment Requirements made
pursuant to Section 2.1(b)(i) and (ii) above, Borrowers have the right to prepay
all or any part of the Loan prior to the Maturity Date, subject to payment of
the Loan Fee, more particularly described in Section 5 below, provided each of
the following conditions are satisfied:

  (A)   Borrowers provide written notice to Lender of their intent to prepay not
more than sixty (60) days and not less than thirty (30) days prior to the
intended prepayment date.     (B)   Borrowers pay with such prepayment all
accrued interest through the end of the current Interest Accrual Period and all
other outstanding amounts then due and unpaid under the Loan Agreement and the
other Loan Documents.     (C)   Borrowers pay with such prepayment the Loan Fee.
    (D)   Borrowers pay with such prepayment all costs and expenses incurred by
Lender in connection with such prepayment and any other costs and expenses due
and payable by Borrowers under the Loan Documents.     (E)   No Event of Default
exists as of the date Borrowers delivers notice of intent to prepay and as of
the date such prepayment is made.

     Section 3. Application of Payments. Payments made by Borrowers on account
hereof shall be applied, first, toward any Late Fees (defined in Section 8.3
below) or other fees and charges due hereunder, second, toward payment of any
interest due at the Default Rate, third, toward payment of any interest due at
the then applicable Note Rate set forth in Section 1.4 above, and fourth, toward
payment of principal. Notwithstanding the foregoing, if any advances made by
Lender under the terms of any instruments securing this Note have not been
repaid, any payments made may, at the option of Lender, be applied, first, to
repay such advances and interest thereon, with the balance, if any, applied as
set forth in the preceding sentence.
     Section 4. Maturity Date. Anything in this Note to the contrary
notwithstanding, the entire unpaid balance of the principal amount hereof and
all interest accrued thereon through the end of the current Interest Accrual
Period and including interest accruing at the Default Rate, to and including the
Maturity Date (as defined below) together with all fees, costs and amounts due
and payable under the Loan Documents shall, unless sooner paid, and except to
the extent that payment thereof is sooner accelerated, be and become due and
payable on August 9, 2010 (the “Maturity Date”); provided that if the ninth
(9th) day of that month is not a Business Day, such payment shall be due and
payable on the immediately preceding Business Day.
     Section 5. Loan Fee. As consideration of Lender’s making of the Loan to
Borrowers, Borrowers agree to pay a loan fee (“Loan Fee”) to Lender in an amount
equal to two percent (2%) of the original principal amount of the Loan. One-half
the Loan Fee is earned in full and due on the date hereof. The remaining one
percent (1%) shall be deferred until the earlier of (a) the date when full
repayment of the Loan occurs, (b) the Maturity Date, or (c) the date on which
the Loan has been

5



--------------------------------------------------------------------------------



 



accelerated following an Event of Default. Notwithstanding the foregoing, should
the sale of the Carolina Beach Facility close on or before September 30, 2006,
with net proceeds in excess of $3,500,000.00, the portion of the Loan Fee that
would be due upon the earlier of (a) the date when full repayment of the Loan
occurs, (b) the Maturity Date, or (c) the date on which the Loan has been
accelerated following an Event of Default will be reduced by a factor of 100
basis points applied to the net proceeds of the Carolina Beach Facility sale and
corresponding principal reduction of the Loan. The 100 basis point Loan Fee due
at closing will remain fully earned. Notwithstanding the sale or transfer of the
Loan by Capmark Finance Inc., in whole or in part, to a successor lender, unless
Capmark Finance Inc. has transferred its interest in the Loan Fee to its
successors or assigns as Lender, the Loan Fee shall be payable to Capmark
Finance Inc.
     Section 6. Delivery of Payments. All payments due to Lender under the Loan
Documents are to be paid in immediately available funds to Lender at Lender’s
office located at 200 Witmer Road, P.O. Box 809, Horsham, Pennsylvania 19044,
Attn: Servicing — Accounting Manager, or at such other place as Lender may
designate to Borrowers in writing from time to time. All amounts due under the
Loan Documents shall be paid without setoff, counterclaim or any other deduction
whatsoever. No payment due under this Note or any of the other Loan Documents
shall be deemed paid to Lender until received by Lender at its designated office
on a Business Day prior to 2:00 p.m. Eastern Standard Time. Any payment received
after the time established by the preceding sentence shall be deemed to have
been paid on the immediately following Business Day. Each payment that is paid
to Lender within ten (10) days prior to the date on which such payment is due,
and prior to its scheduled Payment Date, shall not be deemed a prepayment. If
any payment received by Lender is deemed by a court of competent jurisdiction to
be a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, and is required to be returned by Lender,
then the obligation to make such payment shall be reinstated, notwithstanding
that the Note may have been marked satisfied and returned to Borrowers or
otherwise canceled, and such payment shall be immediately due and payable upon
demand.
     Section 7. Security.
     The debt evidenced by this Note is to be secured by, among other things:
          (a) an assignment of the DCMS Note Receivable and the Workers’ Comp
Retro Premiums;
          (b) a first lien deed of trust with respect to the Carolina Beach
Borrower’s right, title, interest in and to the Carolina Beach Facility;
          (c) a first lien deed of trust with respect to the Lampasas Borrower’s
right, title, and interest in and to that certain 68-bed skilled nursing
facility known as “Lampasas Nursing and Rehab Center”, located in Lampasas,
Lampasas County, Texas (the “Lampasas Facility”);
          (d) a first lien deed of trust with respect to the Yorktown Borrower’s
right, title, and interest in and to that certain 92-bed skilled nursing
facility known as “Yorktown Nursing and Rehab Center”, located in Yorktown,
Dewitt County, Texas (the “Yorktown Facility”);
          (e) a second priority lien security interest in accounts receivable
issuing from the Carolina Beach Facility, the Lampasas Facility and the Yorktown
Facility;

6



--------------------------------------------------------------------------------



 



          (f) a second lien deed of trust or mortgage with respect to the
Borrowers’ right, title, and interest in and to the Facilities (excluding the
Carolina Beach Facility, the Lampasas Facility, and the Yorktown Facility),
including the Land, as such terms are defined in the Loan Agreement; and
          (g) a Guaranty Agreement of even date herewith (the “Guaranty
Agreement”), given by Advocat Inc. (the “Guarantor”), for the benefit of Lender.
     Section 8. Default.
     8.1 Events of Default. Anything in this Note to the contrary
notwithstanding, on the occurrence of any of the following events (each of which
is referred to herein, together with each of the Events of Default defined and
described in the Loan Agreement and the Mortgage as an “Event of Default”),
Lender may, in the exercise of its sole and absolute discretion, accelerate the
debt evidenced by this Note, in which event the entire outstanding principal
balance and all interest and fees accrued thereon shall immediately be and
become due and payable without further notice:
     8.1.1 Failure to Pay or Perform. If (a) any payment of principal and
interest is not paid in full on or before the Payment Date on which such payment
is due or if the Loan Fee is not paid in full when required, (b) if unpaid
principal, accrued but unpaid interest and all other amounts outstanding under
the Loan Documents (defined below) are not paid in full on or before the
Maturity Date or (c) there exists an uncured default under any other document or
instrument evidencing or securing the Loan (collectively, the “Loan Documents”)
which has been executed by Borrowers and/or Guarantor or Manager, and such
default is not cured within the grace or cure period, if any, provided in any of
such Loan Documents.
     8.1.2 Bankruptcy.
               (a) If any Borrower, Guarantor or Manager (i) applies for or
consents to the appointment of a receiver, trustee or liquidator of any
Borrower, Guarantor or Manager, as the case may be, or of all or a substantial
part of its assets, (ii) files a voluntary petition in bankruptcy, or admits in
writing its inability to pay its debts as they come due, (iii) makes an
assignment for the benefit of creditors, (iv) files a petition or an answer
seeking a reorganization or an arrangement with creditors or seeking to take
advantage of any insolvency law, (v) performs any other act of bankruptcy, or
(vi) files an answer admitting the material allegations of a petition filed
against any Borrower, Guarantor or Manager in any bankruptcy, reorganization or
insolvency proceeding; or
               (b) if (i) an order, judgment or decree is entered by any court
of competent jurisdiction adjudicating any Borrower, Guarantor or Manager a
bankrupt or an insolvent, or approving a receiver, trustee or liquidator of any
Borrower, Guarantor or Manager or of all or a substantial part of its assets, or
(ii) there otherwise commences with respect to any Borrower, Guarantor or
Manager or any of its assets any proceeding under any bankruptcy,
reorganization, arrangement, insolvency, readjustment, receivership or like law
or statute, and if such order, judgment, decree or proceeding continues unstayed
for any period of sixty (60) consecutive days after the expiration of any stay
thereof.
     8.1.3 Judgments. If any judgment for the payment of money in excess of
$25,000.00 hereafter awarded against any Borrower or a judgment in excess of
$100,000 hereafter awarded

7



--------------------------------------------------------------------------------



 



against Guarantor or Manager, by any court of competent jurisdiction remains
unsatisfied or otherwise in force and effect for a period of thirty (30) days
after the date of such award, unless such judgment is either (i) fully covered
by collectible insurance and such insurer has within such period acknowledged
such coverage in writing, or (ii) although not fully covered by insurance,
enforcement of such judgment has been effectively stayed, such judgment is being
contested or appealed by appropriate proceedings and Borrower, Guarantor or
Manager, as the case may be, has established reserves adequate for payment in
the event such Person is ultimately unsuccessful in such contest or appeal and
evidence thereof is provided to Lender.
     8.1.4 Cross Collateralization and Cross Default. If an Event of Default
occurs under that certain Note I Loan (as defined in the Loan Agreement) in the
principal sum of $22,500,000 executed by the Borrowers and payable to the Lender
of even date herewith, which is not cured within the grace or cure period, if
any, therein provided.
     8.2 No Impairment of Rights. Nothing in this Section shall be deemed in any
way to alter or impair any right which Lender has under this Note or the
Mortgage, or any other Loan Documents, or at law or in equity, to accelerate
such debt on the occurrence of any other Event of Default provided herein or
therein, whether or not relating to this Note.
     8.3 Late Fees. Without limiting the generality of the foregoing provisions
of this Section, if any payment due on a Payment Date is not received in full on
or before the Payment Date, Borrowers shall pay to Lender, immediately and
without demand, a late payment charge, for each month during which such payment
delinquency exists, equal to the lesser of (a) five percent (5%) of such amount
or (b) the maximum amount permitted by applicable law (“Late Fees”) to defray
the expenses incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of use of such delinquent payment.
     8.4 Intentionally deleted.
     Section 9. Costs of Enforcement. Borrowers shall pay to Lender on demand
the amount of any and all expenses incurred by Lender (a) in enforcing its
rights hereunder or under the Mortgage and/or the Loan Documents, (b) as the
result of the occurrence of an Event of Default by Borrowers in performing their
obligations under this Note, including but not limited to the expense of
collecting any amount owed hereunder, and of any and all attorneys’ fees
incurred by Lender in connection with such default, whether suit be brought or
not, and (c) in protecting the security for the Loan and Borrowers’ obligations
under the Loan Documents. Such expenses shall be added to the principal amount
hereof, shall be secured by the Mortgage and shall accrue interest at the
Default Rate.
     Section 10. Borrowers’ Waiver of Certain Rights. Borrowers and any
endorser, guarantor or surety hereby waives the exercise of any and all
exemption rights which they hold at law or in equity with respect to the debt
evidenced by this Note, and of any and all rights which it holds at law or in
equity to require any valuation, appraisal or marshalling, or to have or receive
any presentment, protest, demand and notice of dishonor, protest, demand and
nonpayment as a condition to Lender’s exercise of any of its rights under this
Note or the Loan Documents.

8



--------------------------------------------------------------------------------



 



     Section 11. Extensions. The Maturity Date and/or any other date by which
any payment is required to be made hereunder may be extended by Lender, in
writing, from time to time in the exercise of its sole discretion, without in
any way altering or impairing Borrowers’ or Guarantor’s liability hereunder.
     Section 12. General.
     12.1 Applicable Law. This Note shall be given effect and construed by
application of the laws of the State of Alabama (without regard to the
principles thereof governing conflicts of laws), and any action or proceeding
arising hereunder, and each of Lender and Borrowers submit (and waives all
rights to object) to non-exclusive personal jurisdiction in the State of
Alabama, for the enforcement of any and all obligations under the Loan Documents
except that if any such action or proceeding arises under the Constitution, laws
or treaties of the United States of America, or if there is a diversity of
citizenship between the parties thereto, so that it is to be brought in a United
States District Court, it shall be brought in the United States District Court
for the Northern District of Alabama or any successor federal court having
original jurisdiction.
     12.2 Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.
     12.3 Construction. As used herein, (a) the term “person” means a natural
person, a trustee, a corporation, a limited liability company, a partnership and
any other form of legal entity, and (b) all references made (i) in the neuter,
masculine or feminine gender shall be deemed to have been made in all such
genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Note.
     12.4 Severability. No determination by any court, governmental body or
otherwise that any provision of this Note or any amendment hereof is invalid or
unenforceable in any instance shall affect the validity or enforceability of
(a) any other such provision or (b) such provision in any circumstance not
controlled by such determination. Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.
     12.5 No Waiver. Lender shall not be deemed to have waived the exercise of
any right which it holds hereunder unless such waiver is made expressly and in
writing. No delay or omission by Lender in exercising any such right (and no
allowance by Lender to Borrower of an opportunity to cure a default in
performing its obligations hereunder) shall be deemed a waiver of its future
exercise. No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Further, acceptance by Lender of all or any portion of any sum
payable under, or partial performance of any covenant of, this Note, the
Mortgage or any of the other Loan Documents, whether before, on, or after the
due date of such payment or performance, shall not be a waiver of Lender’s right
either to require prompt and full payment and performance when due of all other
sums payable or obligations due thereunder or hereunder or to exercise any of
Lender’s rights and remedies hereunder or thereunder.

9



--------------------------------------------------------------------------------



 



     12.6 Waiver of Jury Trial; Service of Process; Court Costs. BORROWERS
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWERS AND
LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
PERTAINING TO, THIS NOTE AND/OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY BORROWERS, UPON CONSULTATION WITH COUNSEL OF
BORROWERS’ CHOICE, AND BORROWERS HEREBY REPRESENT THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. BORROWERS FURTHER
REPRESENT AND WARRANT THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS
NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAVE HAD
THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR
OWN FREE WILL, AND THAT THEY HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL. BORROWERS HEREBY IRREVOCABLY DESIGNATES NATIONAL REGISTERED AGENTS,
INC., AND HIS/HER SUCCESSORS IN OFFICE, AS THE TRUE AND LAWFUL ATTORNEY OF
BORROWERS FOR THE PURPOSE OF RECEIVING SERVICE OF ALL LEGAL NOTICES AND PROCESS
ISSUED BY ANY COURT IN THE STATE OF ALABAMA AS WELL AS SERVICE OF ALL PLEADINGS
AND OTHER DOCUMENTS RELATED TO ANY LEGAL PROCEEDING OR ACTION ARISING OUT OF
THIS NOTE. BORROWERS AGREE THAT SERVICE UPON SAID NATIONAL REGISTERED AGENTS,
INC. SHALL BE VALID REGARDLESS OF BORROWERS’ WHEREABOUTS AT THE TIME OF SUCH
SERVICE AND REGARDLESS OF WHETHER BORROWERS RECEIVE A COPY OF SUCH SERVICE,
PROVIDED THAT LENDER SHALL HAVE MAILED A COPY TO BORROWERS IN ACCORDANCE WITH
THE NOTICE PROVISIONS HEREIN. BORROWERS AGREE TO PAY ALL COURT COSTS AND
REASONABLE ATTORNEY’S FEES INCURRED BY LENDER IN CONNECTION WITH ENFORCING ANY
PROVISION OF THIS NOTE. NOTWITHSTANDING THE FOREGOING, LENDER AGREES TO USE
REASONABLE EFFORTS TO PROVIDE BORROWERS WITH NOTICE OF THE FILING OF ANY LAWSUIT
BY LENDER AGAINST BORROWERS.
     12.7 Offset. Upon the occurrence of an Event of Default, Lender may set-off
against any principal and interest owing hereunder, any and all credits, money,
stocks, bonds or other security or property of any nature whatsoever on deposit
with, or held by, or in the possession of, Lender, to the credit of or for the
account of Borrowers, without notice to or consent of Borrowers or Guarantor.
     12.8 Non-Exclusivity of Rights and Remedies. None of the rights and
remedies herein conferred upon or reserved to Lender is intended to be exclusive
of any other right or remedy contained herein or in any of the other Loan
Documents and each and every such right and remedy shall be cumulative and
concurrent, and may be enforced separately, successively or together, and may be
exercised from time to time as often as may be deemed necessary or desirable by
Lender.

10



--------------------------------------------------------------------------------



 



     12.9 Incorporation by Reference. All of the agreements, conditions,
covenants and provisions contained in each of the Loan Documents are hereby made
a part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein. Borrowers covenants and agrees to keep and
perform, or cause to be kept and performed, all such agreements, conditions,
covenants and provisions strictly in accordance with their terms.
     12.10 Joint and Several Liability. If Borrowers consist of more than one
person and/or entity, each such person and/or entity agrees that its liability
hereunder is joint and several.
     12.11 Business Purpose. Borrowers represent and warrant that the Loan
evidenced by this Note is being obtained solely for the purpose of acquiring or
carrying on a business, professional or commercial activity and is not for
personal, agricultural, family or household purposes.
     12.12 Interest Limitation. Notwithstanding anything to the contrary
contained herein or in the Mortgage or in any other of the Loan Documents, the
effective rate of interest on the obligation evidenced by this Note shall not
exceed the lawful maximum rate of interest permitted to be paid. Without
limiting the generality of the foregoing, in the event that the interest charged
hereunder results in an effective rate of interest higher than that lawfully
permitted to be paid, then such charges shall be reduced by the sum sufficient
to result in an effective rate of interest permitted and any amount which would
exceed the highest lawful rate already received and held by Lender shall be
applied to a reduction of principal and not to the payment of interest.
Borrowers agree that for the purpose of determining highest rate permitted by
law, any non-principal payment (including, without limitation, Late Fees and
other fees) shall be deemed, to the extent permitted by law, to be an expense,
fee or premium rather than interest.
     12.13 Modification. This Note may be modified, amended, discharged or
waived only by an agreement in writing signed by the party against whom
enforcement of such modification, amendment, discharge or waiver is sought.
     12.14 Time of the Essence. Time is strictly of the essence of this Note.
     12.15 Negotiable Instrument. Borrowers agree that this Note shall be deemed
a negotiable instrument, even though this Note may not otherwise qualify, under
applicable law, absent this paragraph, as a negotiable instrument.
     12.16 Interest Rate After Judgment. If judgment is entered against
Borrowers on this Note, the amount of the judgment entered (which may include
principal, interest, fees, Late Fees and costs) shall bear interest at the
Default Rate, to be determined on the date of the entry of the judgment.
     12.17 Relationship. Borrowers and Lender intend that the relationship
between them shall be solely that of creditor and debtor. Nothing contained in
this Note or in any of the other Loan Documents shall be deemed or construed to
create a partnership, tenancy-in-common, joint tenancy, joint venture or
co-ownership by or between Borrowers and Lender.
     12.18 Waiver of Automatic Stay. BORROWERS HEREBY AGREE THAT, IN
CONSIDERATION OF LENDER’S AGREEMENT TO MAKE THE LOAN AND IN RECOGNITION THAT THE
FOLLOWING COVENANT IS A MATERIAL

11



--------------------------------------------------------------------------------



 



INDUCEMENT FOR LENDER TO MAKE THE LOAN, IN THE EVENT THAT BORROWERS SHALL
(A) FILE WITH ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR BE THE SUBJECT
OF ANY PETITION UNDER ANY SECTION OR CHAPTER OF TITLE 11 OF THE UNITED STATES
CODE, AS AMENDED (THE “BANKRUPTCY CODE”), OR SIMILAR LAW OR STATUTE; (B) BE THE
SUBJECT OF ANY ORDER FOR RELIEF ISSUED UNDER THE BANKRUPTCY CODE OR SIMILAR LAW
OR STATUTE; (C) FILE OR BE THE SUBJECT OF ANY PETITION SEEKING ANY
REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION,
DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL OR STATE ACT
OR LAW RELATING TO BANKRUPTCY, INSOLVENCY, OR OTHER RELIEF FOR DEBTORS; (D) HAVE
SOUGHT OR CONSENTED TO OR ACQUIESCED IN THE APPOINTMENT OF ANY TRUSTEE,
RECEIVER, CONSERVATOR, OR LIQUIDATOR; OR (E) BE THE SUBJECT OF AN ORDER,
JUDGMENT OR DECREE ENTERED BY ANY COURT OF COMPETENT JURISDICTION APPROVING A
PETITION FILED AGAINST ANY BORROWER FOR ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY
PRESENT OR FUTURE FEDERAL OR STATE ACT OR LAW RELATING TO BANKRUPTCY, INSOLVENCY
OR RELIEF FOR DEBTORS, THEN, TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
SUBJECT TO COURT APPROVAL, LENDER SHALL THEREUPON BE ENTITLED, AND BORROWERS
HEREBY IRREVOCABLY CONSENT TO, AND WILL NOT CONTEST, AND AGREES TO STIPULATE TO,
RELIEF FROM ANY AUTOMATIC STAY OR OTHER INJUNCTION IMPOSED BY SECTION 362 OF THE
BANKRUPTCY CODE OR SIMILAR LAW OR STATUTE (INCLUDING, WITHOUT LIMITATION, RELIEF
FROM ANY EXCLUSIVE PERIOD SET FORTH IN SECTION 1121 OF THE BANKRUPTCY CODE) OR
OTHERWISE, ON OR AGAINST THE EXERCISE OF THE RIGHTS AND REMEDIES OTHERWISE
AVAILABLE TO LENDER AS PROVIDED IN THE LOAN DOCUMENTS, AND AS OTHERWISE PROVIDED
BY LAW, AND BORROWERS HEREBY IRREVOCABLY WAIVE THEIR RIGHTS TO OBJECT TO SUCH
RELIEF.
     12.19 Intentionally Deleted.
     12.20 “Business Day”. Any reference to the term Business Day in this Note
shall mean any day other than a Saturday, a Sunday, or days when Federal Banks
located in the State of New York or Commonwealth of Pennsylvania are closed for
a legal holiday or by government directive. When used with respect to the Note
Rate Adjustment Date, “Business Day” shall mean a day upon which United States
dollar deposits may be dealt in on the London and New York City interbank
markets and commercial banks and foreign exchange markets are open in London and
New York City.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

12



--------------------------------------------------------------------------------



 



[THIS PAGE IS INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrowers have executed and sealed this Note or caused
it to be executed and sealed on its behalf by its duly authorized
representatives, the day and year first above written, and the obligations under
this Note shall be binding upon Borrower’s successors and assigns.

              BORROWERS:
 
            DIVERSICARE AFTON OAKS, LLC,     a Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE ASSISTED LIVING SERVICES     NC I, LLC, a Delaware
limited liability company
 
            By: Diversicare Assisted Living Services NC, LLC     Its: Sole
Member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE ASSISTED LIVING SERVICES     NC II, LLC, a Delaware
limited liability company
 
            By: Diversicare Assisted Living Services NC, LLC     Its: Sole
Member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer   

14



--------------------------------------------------------------------------------



 



         

              DIVERSICARE BRIARCLIFF, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE CHISOLM, LLC, a     Delaware limited liability company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE HARTFORD, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE HILLCREST, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer   

15



--------------------------------------------------------------------------------



 



         

              DIVERSICARE LAMPASAS, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE PINEDALE, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE WINDSOR HOUSE, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer     

              DIVERSICARE YORKTOWN, LLC, a     Delaware limited liability
company
 
       
 
  By:   Diversicare Leasing Corp., a Tennessee
 
      corporation, its sole member

                  By:   /s/ Glynn Riddle         L. Glynn Riddle,        its
Chief Financial Officer   

16



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGED BY GUARANTOR THIS
7th DAY OF AUGUST, 2006:
ADVOCAT INC., a Delaware corporation

         
By:
  /s/ Glynn Riddle   (SEAL)
 
        Name: Glynn Riddle     Title: Chief Financial Officer    

17